DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Amendment
This Office Action is in response to an amendment filed on 7/21/2022. As directed by the amendment, no claims were canceled, claims 1-4, and 6-7 were amended, and claims 8-13 were added. Thus, claims 1-13 are pending for this application.
 
Drawings
 The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “massage unit for massaging the person to be treated” (claim 7 line 3), “deodorant” (claim 12 line 2), and “aromatic” (claim 13 line 2) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizobata (JP 2010142274, references hereinafter to attached machine-translation).
Regarding claim 1, Mizobata discloses (Fig. 3B) a massage machine comprising: 
an air outlet (air outlet 52) for blowing out air; 
a blower unit (blower 60) for feeding the air to the air outlet; and 
a contact surface (top surface of seat back 20a) provided so as to be contactable with a person to be treated, wherein the air outlet is oriented either rightward or leftward (see orientation in Fig. 3B), 
an air inlet (port 56) for sucking in air (paragraph [0037]),
wherein, the air outlet is disposed at one of a right side and a left side (disposed on left side, see Fig. 3B), the air inlet disposed at the other side (see Fig. 3B)
while the person to be treated and the contact surface are in contact with each other (contact surface is positioned below both the air outlet and person to be treated, and therefore is positioned “other than between the air outlet and the person to be treated while the person to be treated”), and 
the air outlet and air inlet are disposed farther away from the contact surface in a normal direction to the contact surface than the person to be treated (at least one point of the air outlet and inlet are disposed farther from contact surface in normal direction (e.g. vertical direction)  than person to be treated, shown in Fig. 3B)
an air curtain blown out from the air outlet and sucked into the air inlet flows at a side of the person to be treated opposite from the contact surface in the normal direction, at a distance from the person to be treated (the top portion of the air blown out from outlet and sucked into inlet does not contact person shown in Fig. 3B and therefore is at a distance).
Regarding claim 2, Mizobata discloses the machine further comprises a circulation passage (air duct 70) connecting the air outlet and the air inlet together and a temperature-variable unit (peltier element 88 paragraph [0041]) disposed inside the circulation passage (see Fig. 3B) for at least warming or cooling the air.
 Regarding claim 3, Mizobata discloses the air outlet is oriented rightward or leftward (see rightward orientation (positioned on left side but opening of the outlet is positioned rightward) in Fig. 3B) and the air outlet and the air inlet are opposed to each other (see Fig. 3B).
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mizobata (JP 2010142274, references hereinafter to attached machine-translation) in view of Fujii (WO2014103219, references hereinafter to attached machine-translation).
 Regarding claims 4-5, Mizobata discloses a circulation passage (duct 70) for returning air sucked in by the air inlet to the air outlet, the contact surface is positioned between the person to be treated and part of the circulation passage in a generally normal direction of the contact surface while the person to be treated and the contact surface are in contact with each other (see Fig. 3B). Mizobata does not disclose wherein the blower unit is placed within the circulation passage, the blower unit is placed at a center of the massage machine in a left-and right direction.
However, Fujii teaches (Fig. 1) a seat device having a blower unit (13) and circulation passage (15), wherein the blower unit is placed within the circulation passage and placed at a center of the massage machine in a left-and-right direction (see Fig. 1 Fujii).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower unit of Mizobata to be placed within the circulation passage, the blower unit is placed at a center of the massage machine in a left-and right direction, as taught by Fujii, for the purpose of allowing the machine to only require one blower (as opposed to two, as required by Mizobata), thereby reducing the amount of power and amount of blowers required.
  
Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mizobata (JP 2010142274, references hereinafter to attached machine-translation) in view of Kato (US 2018/0361891).
Regarding claim 6, Mizobata discloses an air outlet and a circulation passage (air duct 70) through which air blowing out from air outlet flows, but does not disclose the massage machine further comprising a wind-direction changing member extending from the air outlet to outside the circulation passage, wherein an extension direction of the wind direction changing member is variable and by changing the extension direction toward the contact surface the air blown out from the air outlet can be applied to the contact surface.
However, Kato teaches (Fig. 1-4) a massage machine comprising a wind-direction changing member (angle adjusting mechanism D) extending from the air outlet to outside the circulation passage (see paragraph [0038] and Fig. 2), wherein an extension direction of the wind direction changing member is variable and by changing the extension direction toward the contact surface the air blown out from the air outlet can be applied to the contact surface (paragraph [0038] and Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the massage machine of Mizobata to include a wind-direction changing member extending from the air outlet to outside the circulation passage, wherein an extension direction of the wind direction changing member is variable and by changing the extension direction toward the contact surface the air blown out from the air outlet can be applied to the contact surface, as taught by Kato, for the purpose of allowing the angle of the outlet to be adjusted so that a user can change the angle of the outlet based on their dimensions and posture (paragraph [0038] Kato).
Regarding claim 8, modified Mizobata discloses the blower unit suspends operation of the blower unit after an end of massage operation until a first predetermined time elapses (e.g. when blower is turned off by user following blowing session, until the predetermined time elapses (being the time between user stopping and user receiving massage again), changes extension direction of the wind-directing member toward the contact surface when the first predetermined time has elapsed after the end of the massage operation (wind-directing member of Kato is adjustable and therefore the extension direction is changeable to be toward the contact surface following this condition, see paragraph [0038] Kato), and applies wind to the contact surface by operating the blower unit after the extension direction of the wind-directing changing member is changed toward the contact surface until a second predetermined time elapses (when user resumes massage following adjustment of extension direction. See paragraph [0038] Kato).   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mizobata (JP 2010142274, references hereinafter to attached machine-translation) in view of Kato (US 2018/0361891), and further in view of Sone (US 10,137,053).
Regarding claim 7, modified Mizobata discloses a massage unit for massaging the person to be treated, wherein the blower unit is provided so as to be operable (the blower unit 60 of Mizobata is operable (interpreted as “capable of being operated”) even if a user is not present in the seat), but does not disclose a massage unit for massaging the person to be treated wherein the blower is provided so as to be operable independently of the massage unit.
However, Sone teaches (Fig. 4-7) a massage unit (15) for massaging the person to be treated wherein the blower (warm-cool air suppling unit 14) is provided so as to be operable independently of the massage unit (Col. 8 lines 56-68 and Col. 9 lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Mizobata reference to include a massage unit for massaging the person to be treated wherein the blower is provided so as to be operable independently of the massage unit, as taught by Sone, for the purpose of allowing for user to receive massage simultaneously with air therapy.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mizobata (JP 2010142274, references hereinafter to attached machine-translation) in view of Akaike (US 2018/0162243). 
Regarding claim 9, Mizobata discloses, while the person to be treated and cotact surface are in contact with each other, the air outlet and inlet are disposed above at a distance from the thiugh portions and arm portion of person to be treated (see positioning of outlet and inlet with respect to leg and thigh portions in Fig. 6 (while the leg and thigh are not specifically shown, one of ordinary skill in the art would recognize that the leg and thighs would be disposed on the seat portion as opposed to the back portion where the inlet and outlet are positioned)), an air curtain blown out from the outlet and sucked in to the air inlet flows above, at a distance from, arm portions of the person to be treated (see Fig. 6. While arm portions are not depicted in the figure, one of ordinary skill in the art would recognize that arms of a user would naturally be positioned lower than the outlet and inlet, e.g. on lap of user). Mizobata does not disclose a pair of left and right armrests for supporting arm portions of user to be treated.
However, Akaike teaches (Fig. 1) a seat having an air conditioning unit and armrests (3) for supporting arms of user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Mizobata to include armrests, as taught by Akaiki, for the purpose of improving user comfort by allowing arms to rest naturally and stably during operation of the blowing/massage device.
 
 Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mizobata (JP 2010142274, references hereinafter to attached machine-translation) in view of Numata (US 2010/0318004).
  Regarding claims 10-11, Mizobata does not disclose an ottoman for accommodating lower leg portions of the person to be treated, wherein the contact surface is contactable with calves of the person to be treated, and the air outlet, the blower unit, and the air inlet are disposed in the ottoman, wherein while the person to be treated and the contact surface are in contact with each other, the air outlet and the air inlet are disposed in front of, at a distance from, the lower leg portions of the person to be treated, and an air curtain blown out from the air outlet and sucked in to the air inlet flows at a side of the lower leg portions of the person to be treated opposite from the contact surface in the normal direction, at a distance from the lower leg portions. 
However, Numata teaches (Fig. 2-4 and 10) an ottoman (1) for accommodating lower leg portions of the person to be treated, wherein the contact surface is contactable with calves of the person to be treated (Fig. 2), and the air outlet (18), the blower unit, and the air inlet (end of lower cloth body opposite of outlet 18) are disposed in the ottoman, wherein while the person to be treated and the contact surface are in contact with each other, the air outlet and the air inlet are disposed in front of, at a distance from, the lower leg portions of the person to be treated (see Fig. 9-10), and an air curtain blown out from the air outlet and sucked in to the air inlet flows at a side of the lower leg portions of the person to be treated opposite from the contact surface in the normal direction, at a distance from the lower leg portions (see movement of air curtain in Fig. 10. Because the leg and air path are separated by cloth, the air curtain is “at a distance” from the lower leg portions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Mizobata to include an ottoman for accommodating lower leg portions of the person to be treated, wherein the contact surface is contactable with calves of the person to be treated, and the air outlet, the blower unit, and the air inlet are disposed in the ottoman, wherein while the person to be treated and the contact surface are in contact with each other, the air outlet and the air inlet are disposed in front of, at a distance from, the lower leg portions of the person to be treated, and an air curtain blown out from the air outlet and sucked in to the air inlet flows at a side of the lower leg portions of the person to be treated opposite from the contact surface in the normal direction, at a distance from the lower leg portions, as taught by Numata, for the purpose of providing massage and thermal therapy to a user (Abstract Numata).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mizobata (JP 2010142274, references hereinafter to attached machine-translation) in view of Kagawa (US 2011/0111691).
 Regarding claim 12, Mizobata discloses an air inlet but does not disclose a deodorizer placed nearby the air inlet. However, teaches (Fig. 1) a circulating ventilator comprising an inlet (18) and outlet (16) with a deodorizer (50) placed nearby the air inlet (Fig. 1 shows that deodorizer 50 is positioned “nearby” inlet 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Mizobata to include a deodorized nearby the air inlet, as taught by Kagawa for the purpose of removing odorous substances from the recirculated air entering the inlet (paragraph [0009] Kagawa).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mizobata (JP 2010142274, references hereinafter to attached machine-translation) in view of Goto (US 2019/0077228).
 Regarding claim 13, Mizobata discloses an air outlet but does not disclose an aromatic placed nearby the air outlet. However, Goto teaches (Fig. 2A) an aroma supply device for vehicle comprising an air outlet (portion of air pathway 42A connected to electromagnetic valve 50) and an aromatic device (44) placed nearby the air outlet (see Fig. 2A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Mizobata to include an aromatic nearby the air outlet, as taught by Goto, for the purpose of providing good-smelling air to user thereby improving user comfort when in the vehicle.
 
 Response to Arguments
Applicant’s arguments filed 7/21/2022 have been fully considered.
Applicant’s arguments and amendments regarding rejections under 35 USC 112 have been considered and rejections have been withdrawn due to the amendments. 
 Regarding rejection of claim 1 under 35 USC 103, applicant argued (page 9 paragraph 1 Remarks) that Mizobata discloses air inlets and outlets that are located at the same position as the person to be treated and therefore the part of person to be treated is warmed or cooled excessively, and therefore the claim amendments overcome prior art of record.
Examiner respectfully disagrees.
In the claims, applicant recites that the air outlet and air inlet are disposed farther away from the contact surface in a normal direction (interpreted by examiner to mean the vertical direction) than the person to be treated, which is the case as shown in Fig. 3B Mizobata. Applicant additionally recites that the air curtain blown from the outlet and sucked into the inlet flows at a side and at a distance from the person to be treated. While a portion of the air blown out from the outlet and received in inlet contacts user in Fig. 3B, there is a portion of the air that does not contact the person (shown as the most elevated arrows of airflow in Fig. 3B), and therefore this elevated portion that does not contact the user is interpreted by the examiner as the air curtain, meaning that there is indeed an air curtain that flows at a side and at a distance from the user. Thus, claim 1 is still comprehended by Mizobata.
 Applicant’s arguments regarding allowability of the dependent claims have been considered but are moot due to rejection of independent claim.
 
 Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785